COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 BRIAN CAMPBELL,                                  §
                                                               No. 08-11-00159-CR
                  Appellant,                      §
                                                                  Appeal from the
 v.                                               §
                                                                371st District Court
 THE STATE OF TEXAS,                              §
                                                             of Tarrant County, Texas
                  Appellee.                       §
                                                                 (TC# 1227667R)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and render a judgment of acquittal, in accordance

with our opinion. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF MAY, 2013.



                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating